Citation Nr: 1815062	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-40 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for bilateral perforated ear drums.


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1954 to December 1957.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Board issued a decision denying service connection for bilateral perforated ear drums.  The Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In November 2017, a Joint Motion for Remand (JMR) vacated the June 2017 Board decision and returned the decision to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is noted on the Veteran's report of medical history in November 1954 that the Veteran has "ear, throat, or nose trouble."  In December 1954, it is noted that the Veteran had a prior right perforated ear drum, which had healed.  The Veteran asserts that his current audiological issues, including Eustachian tube dysfunction (ETD), fluid removal, and tube replacement, are a result of a worsening of his prior perforated ear drums and that the worsening is related to service.  Specifically, the Veteran asserts that his duties while in service, including working near mortar blasts, aggravated his condition beyond its natural course.  

The JMR found that the December 2014 and January 2015 VA examinations were inadequate to satisfy the VA's duty to assist because they did not address all relevant medical evidence of record, including VA medical records, and do not provide an opinion upon which the Board can rely, with a reasoned medical explanation.  

Given that no examination of record adequately addresses the Veteran's theory of service connection, a remand is necessary to address the Veteran's contentions. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the AOJ should obtain any recent audiological treatment and update the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA and private audiological records. 

2. The AOJ should then develop the case to obtain an answer to the questions below: 

Is there evidence that the pre-service, perforated bilateral tympanic membranes worsened during active service?

If so, is there clear and unmistakable evidence that the perforated bilateral tympanic membranes worsened due to the natural progress of the condition, rather than being aggravated by service?  

Given that Veteran is diagnosed with ETD, with fluid removal, and tube replacement, and given his history of records in-service, are the ETD, fluid removal, or tube replacement secondary to perforated bilateral tympanic membranes or symptoms of perforated bilateral tympanic membranes, worsened by service?

In answering the questions, the examiner should acknowledge that the Veteran's bilateral tympanic membranes were perforated prior to service, but healed by the start of service. 

Further, the examiner should acknowledge that the Veteran was exposed to noise trauma while in service.

3. After the development has been completed, the AOJ should readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


